       Case 1:18-cr-00340-LGS Document 214 Filed 10/22/19 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 UNITED STATES OF AMERICA




         -against-                                               1:18-cr-00340 (LGS)


 SOHRAB “Sam” SHARMA,
 RAYMOND “Ray” TRAPANI,
 and ROBERT “RJ” FARKAS,

                        Defendants.
   ----------------------------------------------------------X


 DECLARATION OF LAUREN BOWMAN IN SUPPORT OF DEFENDANT SOHRAB
  “SAM” SHARMA’S MOTION IN LIMINE TO PRECLUDE THE GOVERNMENT
      FROM OFFERING EVIDENCE OF UNCHARGED ACTS AND PRIOR
 CONVICTIONS PURSUANT TO FEDERAL RULES OF EVIDENCE 404(b) AND 609

                   I, Lauren Bowman, declare under penalty of perjury as follows:

    1. I am a member of the law firm of Goodwin Procter LLP, attorneys for Defendant Sohrab

Sharma in this action. I have personal knowledge of and am familiar with the facts and

circumstances set forth herein by virtue of both my representation of Mr. Sharma and my review

of the case file in this action.

    2. Attached hereto as Exhibit A is a true and correct copy of a letter dated July 22, 2019

from Assistant U.S. Attorney’s Samson Enzer and Negar Tekeei to counsel for Mr. Sharma,

notifying Mr. Sharma of evidence the Government expects to admit pursuant to Federal Rule of

Evidence 404(b).

    3. Attached hereto as Exhibit B is a true and correct copy of the Certificate of Disposition,

No. 119951, for Mr. Sharma’s conviction for violation of Vehicle and Traffic Law Section §
        Case 1:18-cr-00340-LGS Document 214 Filed 10/22/19 Page 2 of 3



1192.3, for The People of the State of New York v. Sohrab Sharma, (Dkt. No. 2016NY020228),

dated October 7, 2019.

   4. Attached hereto as Exhibit C is a true and correct copy of the Certificate of Disposition

Indictment, No. 67505, for Mr. Sharma’s conviction for violation of Penal Law § 210.15, for

The People of the State of New York v. Sohrab Sharma, Case No. 03159-2017, dated October 8,

2019.

        I hereby declare under penalty of perjury that the foregoing is true and correct.


Executed on October 11, 2019
New York, NY


                                                              /s/ Lauren Bowman
                                                              Lauren Bowman
                                                              Goodwin Procter LLP
                                                              620 Eighth Avenue
                                                              New York, NY 10018
                                                              (212) 813-8800
                                                              lbowman@goodwinlaw.com




                                                 2
      Case 1:18-cr-00340-LGS Document 214 Filed 10/22/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 11, 2019, a true and correct of the forgoing was

furnished by electronic delivery to all counsel of record.


                                                      /s/ Lauren Bowman
                                                      Lauren Bowman
                                                      Goodwin Procter LLP
                                                      620 Eighth Avenue
                                                      New York, NY 10018
                                                      (212) 813-8800
                                                      lbowman@goodwinlaw.com




                                                 3
